Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The office action is in response to communication filed on 6/4/2018. Claims 1-20 are presented for examination and are pending. 
Drawings
The drawings are objected to because figures 9 and 10 are blurry and the axis labels are not readable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on
6/4/2018 has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2018 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, an initialed and dated copy of the Applicant’s IDS forms 1449 filed 10/29/2018 are attached to the instant Office action.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0004] “…games such as GO chess and more.” Should read “…games such as GO, chess, and more.” 
Paragraph [0052] “…layers of the RNN as assigned with equal weights.” Should read “layers of the RNN are assigned with equal weights.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the encoded code" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the encoded code” refers to the “linear block code” mentioned in line 1 or if it’s a different code than what is previously mentioned in line 1. For examination purposes, “the encoded code” is being interpreted as the “linear block code” of line 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. US 10,491,243 B2 to Kumar et al., (hereinafter, “Kumar”) in view of “Novel LDPC Decoder via MLP Neural Networks” to Karami et al., (hereinafter, “Karami”).
As per claim 1, Kumar teaches a computer implemented method of decoding a linear block code transmitted over a transmission channel subject to noise, (Kumar Col. 2, line 57; “FIG. 9 is representative of a computer system capable of embodying the present disclosure” Kumar Col 5, lines 16-21; “In some embodiments… the data is transmitted and received over a wired and/or wireless channel. In this case, the errors in the received codeword may be introduced during transmission of the codeword.” Kumar Col. 5, line 25; “The received data may include some noise or errors.”)
comprising: using at least one processor for: receiving, over a transmission channel, a linear block code corresponding to a parity check matrix (Kumar Col. 13, line 1; “In an example, the system includes one or more processors …” Kumar Col. 5, lines 16-19; “In some embodiments… the data is transmitted and received over a wired and/or wireless channel.” Kumar Col. 4, lines 42-46; “…the embodiments similarly apply to other usage of LDPC codes including, for example, data transmission.  LDPC (low density parity codes) codes are linear block codes defined by a sparse parity-check matrix H, which consists of zeros and ones.”);
propagating the received code through a neural network of at least one decoder (Kumar Col. 14, lines 4-9; “In an example, the neural network includes an output layer that has an output node. The output node generates the indication based on the propagation of information about the features of the input feature map from the input layer and through one or more hidden layers. The indication is stored in memory of the system and/or provided as input to the LDPC decoder.”), 
the neural network having an input layer, an output layer and a plurality of hidden layers comprising a plurality of nodes (Kumar Col. 10, lines 16-18; “One or more hidden layers of the neural network exist between the input layer and the output layer. “ Kumar Col. 10, line 59; “…each of the hidden layers also includes a set of nodes that are referred to herein as hidden nodes.”)
Kumar fails to explicitly teach corresponding to transmitted messages over a plurality of edges of a bipartite graph representation of the encoded code and a plurality of edges connecting the plurality of nodes, 
However, Karami teaches corresponding to transmitted messages over a plurality of edges of a bipartite graph representation of the encoded code and a plurality of edges connecting the plurality of nodes, (Karami Pg. 18; “The neural decoder is based on the Tanner graph and can be considered as a type of message passing algorithm…” Examiner note: A Tanner graph is a type of bipartite graph. Karami Pg. 6, Fig. 2 shows the plurality of edges connecting the plurality of nodes.)
Kumar and Karami are analogous because they are both directed to neural network decoders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Karami’s method of using a bipartite graph representation of the encoded code into Kumar’s method of LDPC decoding because a neural decoder based on a bipartite (Tanner) graph can be considered as a type of message passing algorithm, where the transferred massages are not probabilistic amounts. In this context, the need for comparing the calculated probabilities for each situation and using memory for these probabilities can be ignored.” (Karami, Pg. 18).
Kumar further teaches wherein each one of the plurality of edges having a source node and a destination node is assigned with a weight previously calculated during a training session of the neural network, (Kumar Col. 9, lines 4-8; “An interconnection represents a piece of information learned about the two interconnected nodes. The interconnection has a numeric weight that can be tuned (e.g., based on a training dataset), rendering the neural network adaptive to inputs and capable of learning.” Examiner note: The interconnection is an edge.)
the propagation follows a propagation path through the neural network dictated by respective weights of the plurality of edges (Kumar Col. 14, lines 5-8; “The output node generates the indication based on the propagation of information about the features of the input feature map from the input layer and through one or more hidden layers.” Kumar Col.9, lines 4-8; “The interconnection has a numeric weight”); and
outputting a recovered version of the code according to a final output of the neural network (Kumar Col. 1, lines 58-62; “The error correction system accesses an output of the neural network. The output indicates that the bit should be flipped based on the feature map. The error correction system flips the bit in the decoding iteration based on the output of the neural network.”).
As per claim 2, the combination of Kumar and Karami as shown above teaches the computer implemented method of claim 1, Kumar further teaches wherein the bipartite graph is a member of a group consisting of: a Tanner graph and a factor graph (Kumar Col. 6, line 29; “Various types of bipartite graphs are possible including, for example, a Tanner graph.”). 
As per claim 3, the combination of Kumar and Karami as shown above teaches the computer implemented method of claim 1, Kumar further teaches wherein the parity check matrix is a member of a group consisting of: algebraic linear code, polar code, Low Density Parity Check (LDPC) code and High Density Parity Check (HDPC) code (Kumar Col. 4, line 45; “LDPC (low density parity codes) codes are linear block codes defined by a sparse parity-check matrix H, which consists of zeros and ones.”)
As per claim 13, Kumar teaches a system for decoding a linear block code transmitted over a transmission channel subject to noise, (Kumar Col. 2, line 57; “FIG. 9 is representative of a computer system capable of embodying the present disclosure” Kumar Col 5, lines 16-21; “In some embodiments… the data is transmitted and received over a wired and/or wireless channel. In this case, the errors in the received codeword may be introduced during transmission of the codeword.” Kumar Col 5, line 25; “The received data may include some noise or errors.”)
comprising: at least one processor adapted to execute code, the code comprising: code instructions to receive, over a transmission channel, a linear block code corresponding to a parity check matrix (Kumar Col. 18, lines 59-64; “The methods and processes described herein may be partially or fully embodied as code and/or data stored in a computer-readable storage medium or device, so that when a computer system reads and executes the code and/or data, the computer system performs the associated methods and processes.” Kumar Col. 13, line 1; “In an example, the system includes one or more processors …” Kumar Col. 5, lines 16-19; “In some embodiments… the data is transmitted and received over a wired and/or wireless channel.” Kumar Col. 4, lines 42-46; “…the embodiments similarly apply to other usage of LDPC codes including, for example, data transmission.  LDPC (low density parity codes) codes are linear block codes defined by a sparse parity-check matrix H, which consists of zeros and ones.”);
 code instructions to propagate the received code through a neural network of at least one decoder (Kumar Col. 18, lines 59-64; “The methods and processes described herein may be partially or fully embodied as code and/or data stored in a computer-readable storage medium or device, so that when a computer system reads and executes the code and/or data, the computer system performs the associated methods and processes.” Kumar Col. 14, lines 4-9; “In an example, the neural network includes an output layer that has an output node. The output node generates the indication based on the propagation of information about the features of the input feature map from the input layer and through one or more hidden layers. The indication is stored in memory of the system and/or provided as input to the LDPC decoder.”), 
the neural network having an input layer, an output layer and a plurality of hidden layers comprising a plurality of nodes (Kumar Col. 10, lines 16-18; “One or more hidden layers of the neural network exist between the input layer and the output layer. “ Kumar Col. 10, line 59; “…each of the hidden layers also includes a set of nodes that are referred to herein as hidden nodes.”)
Kumar fails to explicitly teach corresponding to transmitted messages over a plurality of edges of a bipartite graph representation of the encoded code and a plurality of edges connecting the plurality of nodes, 
However, Karami teaches corresponding to transmitted messages over a plurality of edges of a bipartite graph representation of the encoded code and a plurality of edges connecting the plurality of nodes, (Karami Pg. 18; “The neural decoder is based on the Tanner graph and can be considered as a type of message passing algorithm…” Examiner note: A Tanner graph is a type of bipartite graph. Karami Pg. 6, Fig. 2 shows the plurality of edges connecting the plurality of nodes.)
Kumar and Karami are analogous because they are both directed to neural network decoders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Karami’s method of using a bipartite graph representation of the encoded code into Kumar’s method of LDPC decoding because a neural decoder based on a bipartite (Tanner) graph can be considered as a type of message passing algorithm, where the transferred massages are not probabilistic amounts. In this context, the need for comparing the calculated probabilities for each situation and using memory for these probabilities can be ignored.” (Karami, Pg. 18).
Kumar further teaches wherein each one of the plurality of edges having a source node and a destination node is assigned with a weight previously calculated during a training session of the neural network (Kumar Col. 9, lines 4-8; “An interconnection represents a piece of information learned about the two interconnected nodes. The interconnection has a numeric weight that can be tuned (e.g., based on a training dataset), rendering the neural network adaptive to inputs and capable of learning.” Examiner note: The interconnection is an edge),
the propagation follows a propagation path through the neural network dictated by respective weights of the plurality of edges (Kumar Col. 14, lines 5-8; “The output node generates the indication based on the propagation of information about the features of the input feature map from the input layer and through one or more hidden layers.” Kumar Col.9, lines 4-8; “The interconnection has a numeric weight”); and
code instructions to output a recovered version of the code according to a final output of the neural network (Kumar Col. 18, lines 59-64; “The methods and processes described herein may be partially or fully embodied as code and/or data stored in a computer-readable storage medium or device, so that when a computer system reads and executes the code and/or data, the computer system performs the associated methods and processes.” Kumar Col. 1, lines 58-62; “The error correction system accesses an output of the neural network. The output indicates that the bit should be flipped based on the feature map. The error correction system flips the bit in the decoding iteration based on the output of the neural network.”).
As per claim 14, the claim recites the bipartite graph is a member of a group consisting of: a Tanner graph and a factor graph. This is the same limitation as disclosed in claim 2 and is thus rejected with the same rationale applied against claim 2.
As per claim 15, the claim recites the parity check matrix is a member of a group consisting of: algebraic linear code, polar code, Low Density Parity Check (LDPC) code and High .
Claims 4-6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Karami as shown above, further in view of “Neural Network Error Correcting Decoders for Convolutional Codes” to Caid et al., (hereinafter, “Caid”).
As per claim 4, the combination of Kumar and Karami as shown above teaches the computer implemented method of claim 1. Kumar further teaches wherein the training session is conducted through a plurality of training iterations using a dataset comprising a plurality of samples (Kumar Col. 2, line 62; “Generally, LDPC decoding uses an iterative decoding procedure.” Kumar Col. 11, lines 63-66; “…the training data includes a large number of training LDPC codewords...” Examiner note: the training code-words are the samples),
The combination of Kumar and Karami fails to explicitly teach each of the plurality of samples maps at least one training codeword of the code that is subjected to a different noise pattern injected to the transmission channel. 
However, Caid teaches each of the plurality of samples maps at least one training codeword of the code that is subjected to a different noise pattern injected to the transmission channel (Caid Sec. 2.1; “To perform the training of the neural ECC decoders, a training set of channel symbol patterns was required. This data set was created by the Training Set Generator…Valid source data patterns are provided to the ECC encoder. The encoded data is then corrupted by either “flipping bits" (0 -> 1 or 1 -> 0) or by adding Gaussian noise at a specified SNR. The resulting corrupted sequence along with the input data sequence (the network output which is the decoded bits) become the training set for the network.”)
Kumar, Karami, and Caid are analogous because they are all directed to neural network decoders. It would have been obvious to one of ordinary skill in the art before the effective filing date of  the resulting corrupted sequence along with the input data sequence become the training set for the network. (Caid Sec. 2.1).
As per claim 5, the combination of Kumar, Karami, and Caid as shown above teaches the computer implemented method of claim 4, Caid further teaches wherein the at least one training codeword is the zero codeword (Caid Sec 2.1; “To perform the training of the neural ECC decoders, a training set of channel symbol patterns was required. This data set was created by the Training Set Generator…Valid source data patterns are provided to the ECC encoder.” Examiner note: valid codewords are known as “zero codewords” in the art).
Kumar, Karami, and Caid are analogous because they are all directed to neural network decoders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Caid’s method of training with at least one zero codeword into Kumar’s system as modified by Karami, because to perform the training of the neural error correcting decoders, a training set of channel symbol patterns is required. (Caid Sec. 2.1).
As per claim 6, the combination of Kumar, Karami, and Caid as shown above teaches the computer implemented method of claim 4, Kumar further teaches wherein the training is done using at least one of: stochastic gradient descent, batch gradient descent and mini- batch gradient descent (Kumar Col. 11, lines 28-30; “A backpropagation algorithm that uses gradient descent to minimize the loss function is used to train the neural network.” Examiner note: Stochastic Gradient descent, Batch gradient descent, and mini-batch gradient descent, are three variants of gradient descent).
As per claim 16, the claim recites wherein the training session is conducted through a plurality of training iterations using a dataset comprising a plurality of samples, each of the plurality of samples maps at least one training codeword of the code that is subjected to a 
As per claim 17, the claim recites wherein the at least one training codeword is the zero codeword. This is the same limitation as disclosed in claim 5 and is thus rejected with the same rationale applied against claim 5.
As per claim 18, the claim recites wherein the training is done using at least one of: stochastic gradient descent, batch gradient descent and mini-batch gradient descent. This is the same limitation as disclosed in claim 6 and is thus rejected with the same rationale applied against claim 6. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Karami as shown above, further in view of Patent No. 6,026,177 to Mong et al., (hereinafter, “Mong”).
As per claim 8, the combination of Kumar and Karami as shown above teaches the computer implemented method of claim 1, the combination of Kumar and Karami fails to explicitly teach wherein the neural network is a feed-forward neural network in which the weight is arbitrarily set for each of a plurality of corresponding edges in each layer of the neural network.
However, Mong teaches wherein the neural network is a feed-forward neural network in which the weight is arbitrarily set for each of a plurality of corresponding edges in each layer of the neural network (Mong Col. 1, line 57; “A multi-layer feed-forward window-based neural network model is used.” Mong Col. 11, lines 13-16; “A back propagation network is a feed forward network that employs a back propagation algorithm for training the network in the training phase. This training algorithm starts with an arbitrary set of weights throughout the full connected network.”).
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Karami as shown above, further in view of “Using the Output Embedding to Improve Language Models” to Press et al., (hereinafter, “Press”).
As per claim 9, the combination of Kumar and Karami as shown above teaches the computer implemented method of claim 1, the combination of Kumar and Karami fails to explicitly teach wherein the neural network is a recurrent neural network (RNN) in which the weight is equal for corresponding edges in each layer of the neural network.
However, Press teaches wherein the neural network is a recurrent neural network (RNN) in which the weight is equal for corresponding edges in each layer of the neural network. (Press, Pg. 5; “Weight tying is applied similarly in all models.” Examiner note: Table 6 includes various RNN models that were analyzed with weight tying. In the instant application specification Par. [0052], the applicant defines “tied weights” as edges in the neural network with equal weighs).
Kumar, Karami, and Press are analogous because they are all directed to neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Press’s method of tying the weights of a neural network into Kumar’s system as modified by Karami, because weight tying can reduce the size of neural translation models to less than half of their original size without harming their performance. (Press, abstract).
Claims 10 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Karami as shown above, further in view of “Quantized Neural Networks: Training Neural Networks with Low Precision Weights and Activations” to Hubara et al., (hereinafter, “Hubara”).
As per claim 10, the combination of Kumar and Karami as shown above teaches the computer implemented method of claim 1, the combination of Kumar and Karami fails to explicitly teach further comprising the weight is quantized.
However, Hubara teaches further comprising the weight is quantized (Hubara Pg. 1, Abstract; “We introduce a method to train Quantized Neural Networks (QNNs) — neural networks with extremely low precision (e.g., 1-bit) weights and activations, at run-time. At train-time the quantized weights and activations are used for computing the parameter gradients.”).
Kumar, Karami, and Hubara are analogous because they are all directed to neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hubara’s method of quantizing the weights of a neural network into Kumar’s system as modified by Karami, because quantized neural networks drastically reduce memory size and accesses, and replace most arithmetic operations with bit-wise operations (Hubara, abstract).
As per claim 20, the claim recites further comprising the weight is quantized. This is the same limitation as disclosed in claim 10 and is thus rejected with the same rationale applied against claim 10.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Karami as shown above, further in view of Patent No. US 9,742,431 to Babin, (hereinafter, “Babin”).
As per claim 11, the combination of Kumar and Karami as shown above teaches the computer implemented method of claim 1, the combination of Kumar and Karami fails to explicitly teach further 
However, Babin teaches, further comprising generating an aggregated recovered version of the code by aggregating the recovered version produced by a plurality of decoders such as the at least one decoder (Babin Col. 10, lines 59-63; “…a processor coupled to each respective pair of binary output lines of each decoder circuit, the binary output lines of the quaternary decoder in aggregate provide a resulting set of binary digits to the processor.”).
Kumar, Karami, and Babin are analogous because they are all directed to neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Babin’s method of generating an aggregated recovered version of the code into Kumar’s system as modified by Karami in order to provide a resulting set of binary digits. (Babin Col. 10, lines 59-63).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Karami in view of Babin as shown above, further in view of “Apparatus and Method for Encoding and Decoding Data in Twisted Polar Code” to Trifonov et al., (hereinafter, “Trifonov”).
As per claim 12, the combination of Kumar, Karami, and Babin as shown above teaches the computer implemented method of claim 11, Kumar further teaches wherein the weight is calculated for each one of the plurality of decoders by training a respective neural network of the each decoder (Kumar Col. 9, lines 4-8; “The interconnection has a numeric weight that can be tuned (e.g., based on a training dataset), rendering the neural network adaptive to inputs and capable of learning.”) 
The combination of Kumar, Karami, and Babin fails to explicitly teach using a different set of permutation values of the code following each of a plurality of training iterations, wherein the set of permutation values is deterministically set and/or randomly selected from an automorphism group of the code.
However, Trifonov teaches using a different set of permutation values of the code following each of a plurality of training iterations, wherein the set of permutation values is deterministically set and/or randomly selected from an automorphism group of the code (Trifonov, Par [0012]; “The present invention increases the speed of encoding and/or decoding through the reduction in the number of iterations to be performed.” Trifonov Par. [0042]; “Basic idea of the present approach, which is reflected in respective methods for encoding and decoding, relies on the introduction of permutation of intermediate symbols…permutations are selected from a common affinity group, which is a group of automorphisms of Reed-Muller sub-codes for this code.”).
Kumar, Karami, Babin, and Trifonov are analogous because they are all directed to neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Trifonov’s method wherein the set of permutation values is deterministically set and/or randomly selected from an automorphism group of the code into Kumar’s system as modified by Karami and Babin in order increase the speed of encoding and/or decoding through the reduction in the number of iterations to be performed (Trifonov, abstract).
Allowable Subject Matter
Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would
be allowable if rewritten in independent form including all of the limitations of the base claim and any
intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHMUEL Y. WEINFELD whose telephone number is (571)272-9893.  The examiner can normally be reached on Mon-Fri 9:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on Mon-Fri 9:00AM – 6:00PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHMUEL Y WEINFELD/
Examiner, Art Unit 2126




/ANN J LO/Supervisory Patent Examiner, Art Unit 2126